ACCEPTED
                                                                                                                                               01-15-00415-CV
                                                                                                                                    FIRST COURT OF APPEALS
                                                                                                                                            HOUSTON, TEXAS
                                                                                                                                           5/8/2015 5:47:42 PM
                                                                                                                                         CHRISTOPHER PRINE
Appellate Case Style:                                                                                                                                   CLERK

                        Vs.


Companion Case No.:
                                                                                                                       FILED IN
                                                                                                                1st COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                5/8/2015 5:47:42 PM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                               CHRISTOPHER A. PRINE
                                                                                                                        Clerk
                                                Appellate Court: 1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)

r:gj Person     D   Organization (choose one)                               IZJ     Lead Attorney
                                                                            First Name:
First Name:                                                                 Middle Name:

Middle Name:                                                                Last Name:

Last Name:                                                                  Suffix :

Suffix: -
ProSe:    0                                                                 Address 1:
                                                                            Address 2:
                                                                            City:
                                                                            State:       exas                       Zip+4:   ""7
                                                                                                                               ~0~
                                                                                                                                 0~3 _ _ _ _- l
                                                                                    ~~-----------~
                                                                            Telephone:  "'"
                                                                                        i71'""'3'""'
                                                                                                 .2...,.
                                                                                                     4~  7 .-=-
                                                                                                            95""'4~8-----. ext. -




lll. Appellee                                                               IV. Appellee Attorney(s)

~   Person      00rganization (choose one)                                  [g]     Lead Attorney
                                                                            First Name:         ~--------------------------------,

First Name:                                                                 Middle Name:

Middle Name:
Last Name:
Suffix: -
 ProSe:     0                                                                Address I :
                                                                             Address 2:
                                                                             City:
                                                                             State:

                                                                             Telephone~:,...,...~~~======~
                                                                             Fax:
                                                                             Email:        bs @nbsla~ers.com

                                                                             SBN :
                                                                  Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):


Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: D Yes          IZ/ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


                                              DYes~ No




Parental Termination or Child Protection? (See TRAP 28.4):           DYes ~No

Permissive? (See TRAP 28.3):                   DYes      IZ/ No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       DYes      IZ/ No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           DYes~ No
If yes, please specify statutory or other basis for such status:
                                                                   ----------------------------------------------~
Does this case involve an amount under $100,000?          D Yes      ~No

Judgment or order disposes of all parties and issues: ~ Yes DNo
Appeal from fmal judgment:                                IZ/ Yes    D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?   D Yes [giNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               IZ/ Yes   DNo                   If yes, date filed :

Motion to Modify Judgment:          DYes      DNo                   Ifyes, date filed :
Request for Findings of Fact        DYes DNo                        Ifyes, date filed :
and Conclusions of Law:
                                    DYes      DNo                   If yes, date filed :
Motion to Reinstate:
                                    DYes DNo                        Ifyes, date filed :
Motion under TRCP 306a:
Other:                              DYes DNo
If other, please specify:

WII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:    DYes       IZ/   No             Ifyes, date filed :

Contest filed in trial court:      DYes       D No                 If yes, date filed :

Date ruling on contest due:

:{uling on contest: D Sustained         D Overruled                Date of ruling:

                                                                    Pa ge 2 of 7
VTII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?           DYes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                                Bankruptcy Case Number:




IX. Trial Court And Record

Court:    151 st Judicial District                                          Clerk's Record:
County:    arris
         ~~----------------------------~ Trial Court Clerk: ~ District 0 County
Trial Court Docket Number (Cause No.): !2~0~1~2:;:.,-3~8~7.::..
                                                           56   ~---__. Was clerk's record requested? ~ Yes 0              No

                                                                            If yes, date requested:
Trial Judge (who tried or disposed of case):

First Name:                                                                 Were payment arrangements made with clerk?
Middle Name:                                                                                                       ~Yes 0No 0Indigent

LastName:        E~
                 ~ ng~e~lli~art
                            ~~-------------------------'                    (Note: No request required under TRAP 34.5(a),(b))
Suffix: -
                   ~----~--~~~----------------,
Address 1:
Address 2 :
City:




                                                 -
State:                                Zip + 4:   ._7
                                                   ;..;0:;.;:0;.;::
                                                                2_ _ ___.

Telephone:
Fax:
 Email:



Reporter's or Recorder's Record:

 Is there a reporter's record?          ~Yes 0        No

Was reporter's record requested?        ~Yes 0No

 Was there a reporter's record electronically recorded? 0 Yes ~ No



 If no, date it will be requested:
 Were payment arrangements made with the court reporter/court recorder? ~Yes D No 0Indigent




                                                                      Page 3 of7
[g] Court Reporter                     0   Court Recorder
D Official                             D Substitute



First Name:
Middle Name:
Last Name:
Suffix: -
Address I :       ;:;no-;-;:;---;:--~;-;:;:;----------.


Address 2:
City:
State:    exas                      Zip+4:
Telephone:
Fax:
Email:

X. Supersedeas Bond

Supersedeas bond filed : DYes ~ No                                  _____
                                               lfyes, date filed: .__                ___,
Will file: D Yes [g] No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   DYes ~ No

ff~s,b~~~~iliebu~~~~re~e~ : ~---------------------~---------~
                                                                                ------------------------------
XU. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, lOth, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                    DYes ~No

If no, please specify:
Has the case been through an ADR procedure?         DYes     D No

If yes, who was the mediator?   '--------------------------------------...1
What type of ADR procedure?
At what stage did the case go through ADR?        D Pre-Trial    D Post-Trial    D Other

If other, please specify: L-----------------------------~---------....1
Typeofcase? ~     C~o~
                     ntr
                       ~ac~t-------~--·------------------------~
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of? ~:,lf.;.;ri::::a.:..I_ _ _ _~-----.---1
Summary of relief granted, including amount of money judgment, and if any, damages awarded.        I          gment
                                                                                                   ~-~--~--------~
If money judgment, what was the amount? Actual damages:
 )unitive (or similar) damages : $195,000.00

                                                                 Page 4 of?
Attorney's fees (trial):
Attorney's fees (appellate):
Other:




Will you challenge this Court's jurisdiction?     DYes ~No
Does judgment have language that one or more parties "take nothing"?         ~ Yes    O No
Does judgment have a Mother Hubbard clause?       ~Yes      0   No
Other basis for fmality?
Rate the complexity of the case (use 1 for least and 5 for most complex):     0   1   0   2 ~ 3   0   4   0   5
Please make my answer to the preceding questions known to other parties in this case.        ~Yes         0   No
Can the parties agree on an appellate mediator?   0   Yes   ~No

If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email
                                                                ~~~~--------~



Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



Xlll. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:

  Style:

     Vs.




                                                                Page 5 of?
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the fmancial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees . More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee with in
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you . Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, inc luding parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             D Yes [g] No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? DYes [g] No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program .

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             D Yes [g] No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes [g] No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org . Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financia l circumstances.

 Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
 prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




 XV. Signature




 Signature of counsel (or prose party)                                                     Date:             Ma~     8, 201 5                       I


                                                                      ]                    State Bar No .:   ~;;.
                                                                                                             09                   45;..;0...__ _ ___...J
                                                                                                                  ;;.;9;..;6;..;.5..;.
 Printed Name: [ imothx A. Hootman



 Electronic Signature: ~s/Timoth~ A. Hootman                          l
     (Optional)




                                                                 Page 6 of7
XVI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on Ma:>:: 8 20 ~--....1
                                                    15



Signature of counsel (or prose party)                                     Electronic Signature: s/TimothY. A. Hootman
                                                                                (Optional)

                                                                            State Bar No.: o:.;
                                                                                            09:...:9;..:6..:..
                                                                                                          54.:.:5;.;;0:....._ _ ___.
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:     M
                 ..:.::a~
                        :>::..;8;.?..:
                                    2.;.
                                       0 .;.;
                                          15;.__ _ _ _ ___.

Manner Served: mail
                 ~~~--------------_.....

First Name:
Middle Name:




 Law Firm Name:
 Address 1:
 Address 2:
 City:
 State                                     Zip+4:

  Telephone:       13.630.0708             ext.
          ~~~~~------~
 Fax:
 Email:                   ers.com

 If Attorney, Representing Party's Name:




                                                                 Page 7 of 7